MEMORANDUM **
Jesus Saavedra-Granillo appeals pro se the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of his 210 month sentence, following his jury trial conviction for conspiracy to distribute and distribution of heroin in violation of 21 U.S.C. §§ 846 and 841. We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we affirm.
Saavedra-Granillo contends that he is entitled to a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2) because the district court should have calculated the drug amount upon which his sentence is based differently pursuant to Amendment 484 to the Sentencing Guidelines. As Saavedra-Granillo has conceded, the amendment does not apply to cutting or diluting substances, but only applies to materials that must be removed from the mixture before the controlled substance could be used. Accordingly, the district court did not abuse its discretion in denying his motion. See United States v. Sprague, 135 F.3d 1301, 1305 (9th Cir. 1998). On appeal, Saavedra-Granillo raises two additional arguments as to why the district court should have reduced his sentence. Because he did not raise these before the district court, we review for *184plain error and find none. See Fed. R.Crim.P. 52(b); United States v. Buckland, 289 F.3d 558, 563 (9th Cir.2002) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.